Honorable G. Dixon Mahon      Opinion No. C-775
District Attorney
County Courthouse             Re:   Questions relative to the
Ozona, Texas                        use of the same assessment
                                    blanks, tax rolls, statements
                                    and receipts for both an
                                    independent school district
                                    and the county or city, when
                                    the county or city assess and
                                    collects the taxes for the
Dear Mr. Mahon:                     school district.
     You have requested the opinion of this office in regard
to the captioned matter. I quote from your letter making
the request as follows:
          'Prior to the amendment of Article 2792,


    or city taxassessor, in assessing and collect-
    ing taxes for an independent school district at
    assessed values greater than the values asses-
    sed for city, county and state purposes, law-
    fully assess and collect the district taxes
    by using separate columns or separate portions
    of the same sheets of paper which are used
    for the city or county assessment blanks, tax
    rolls, statements and receipts, or was it
    mandatory prior to such amendment, and is it
    now mandatory, that completely physically
    separate assessment blanks, tax rolls, state-
    ments and receipts be used for such district
    taxes?"
     We quote from the applicable statute, Article 2792,
Vernon's Civil Statutes, as follows:
          "When a majority of the Board of Trustees
     of an independent district prefer to have the




                           -3717-
.   .




        Honorable G. Dixon Mshon, Page 2, (C-775)


            taxes of their district assessed and collected
            by the county assessor and collector, or by
            the city assessor and collector, of an incor-
            porated city or town in the limits of which
            the school district, or a part thereof is
            located, or collected only by the county or
            city tax collector, same may be assessed and
            collected, or collected only, as the case
            may be, by said county or city officers, as
            may be determined by the Board of Trustees
            of said independent school district, and
            turned over to the treasurer of the indep-
            endent school district for which such taxes
            have been collected. The property of such
            districts having their taxes assessed and
            collected by the county or city assessor and
            collector may be assessed at a greater value
            than that assessed for city, county and State
            purposes, and in such cases the city or county
            tax assessor and collector ma assess the taxes
            for said district on separa9 e assessment blanks
            furnished by said district and shall prepare
            the rolls for said district in accordance with
            the assessment values which have been equalized
            by a Board of Equalization appointed by t$e
            Board of Trustees for that purpose. . . .
             (Emphasis added)
             Prior to the amendment enacted by the 59th Legislature
        of the State of Texas, the applicable part of the statute
        read:
                   I,
                    . . . the city or county tax assessor
             and collector shall assess the taxes for said
             district on se-e      assessment blanks fur-
             nished by said district and shall prepare the
             rolls for said district in accordance with
             the assessment values which have been equal-
             ized by a Board of Equalization appointed by
             the Board of Trustees for that purpose. . . .'
              (Bmphasis added)
             We have been advised by the Office of the State Comptrol-
        ler of Public Accounts, the office charged with administering


                                 -37%
Honorable G. Dixon Mahon, Page 3 (C-775)


the tax collection machinery of the State of Texas, that
assessment blanks are the rendition forms or sheets for
listing the inventory of taxable property which are pre-
pared and rendered either by the individual property owner
or the tax assessor. The assessment blanks are physically
separate forms and not merely blank spaces on a single
sheet of paper.
     In considering the change of wording brought about by
the 1965 amendment to Article 2792, the word 'shall" connotes
directive,nessor something that is mandatory or required,
whereas the word 'may" has the connotation of permissiveness
or some degree of discretion.
     It is, therefore, the opinion of this office, that
prior to the 1965 amendment, city or county tax assessors,
in assessing for independent school districts, could not
lawfully use the same assessment blanks or property inven-
tory blanks as those used for assessing for city purposes
or for county and state purposes.
     It Is further the opinion of this office that under
the 1965 amendment to Article 2792 the use of physically
separate assessment blanks, or property inventory sheets in
the case where a city or county assessor is assessing for an
independent school district is permitted but not required,
and that separate columns on the same assessment blanks may
be used for assessing the different property values for each
taxing unit.
     The primary concern of any taxing body in preparing its
taxing procedures is to insure that nothing is done to inval-
idate the tax levy or the assessment of the property evaluation.
     The case of Miller v. Vance, 107 Tex. 485, 180 S.W.
739 (1915), held that separate property renditions and pre-
paration of separate rendition sheets did not affect the
validity of the tax assessed in that manner. The case of
Rhomberg v. McLaren, 21 S.W. 571, (Tex.Civ.App. 1893) held
th t the failure to make separate tax rolls for a school
d&rict,   taxes for which were being collected by a city,
would not affect the validity of the taxes. Therefore, we
are of the opinion that the failure to use separate assess-
ment blanks or property inventory blanks prior to the 1965



                         -3719-
Honorable G. Dixon Mahon, Page 4 (C-775)


amendment to Article 2792 would not invalidate the taxes
assessed.
     In regard to the question as to whether separate tax
rolls, statements and receipts must be used, or must have
been used prior to the 1965 amendment, we again quote from
Article 2792 as follows:
         II. . . If said taxes are assessed by a
    special assessor of the independentdistrict
    and are collected only by the city or county
    tax collector, the city or county tax collector
    in such cases shall accept the rolls prepared
    by the special assessor and approved by the
    Board of Trustees as provided in the preceding
    Article. When the county assessor and collector
    is required to assess and collect the taxes of
    independent SChOQl districts, the Board of
    Trustees of such school district may contract
    with the Commissioners Court of said county
    for payment for such services as they may
    see fit to allow, not to exceed the actual
    cost incurred in assessing and collecting
    said taxes; and when the assessor and collector
    of an incorporated city, or town, as herein-
    before provided, is required to assess and
    collect the taxes of independent school
    districts, the Board of Trustees of such
    school districts may contract with the gov-
    erning body of said city for payment for
    such services as they may,see fit to allow,
    not to exceed the actual cost incurred in
    assessing and collecting said taxes."
     As the Board of Trustees of an independent school dis-
trict is authorized to contract with the county commissioners
court or the governing body of a city for assessment and col-
lection of taxes, it would seem that the respective county
and city assessors and collectors should be able to use the
sane tax rolls, statements and receipts as those used for
city and county and state purposes. The stated purpose of
the 1965 amendment to Article 2792 is to enable taxing auth-
orities to achieve more efficiency in their operation. (See
Emergency Clause, Acts 59th Leg. R. S. 1965, p. 1579, ch. 685)



                           -3720-
.




    Honorable G. Dixon Mahon, Page 5 (c-775)


    To achieve more efficiency the political subdivision per-
    forming the service for the school district should be able
    to combine assessing and preparing rolls, statements and
    receipts for the two bodies so long as ,the school tax rates,
    assessments and amounts are readily distinguishable.
         Where the assessed valuation for the independent schoo
    district is higher than the assessed valuation for the cite
    or for the county and state it is advisable that provision
    be made on the~tax rolls, statements and receipts to show
    the different valuations and rates to avoid confusion in
    the minds of the taxpaying public.
                          SUMMARY
                          -------
             Prior to the 1965 amendment to Article
        2792, Vernon's Civil Statutes, a city or
        county tax assessor, in assessing taxes for
        an independent school district at values
        higher than those assessed for city, county
        and state purposes was required to assess
        the school district tax by using physically
        separate assessment blanks, but the failure
        to use separate blanks did not invalidate
        the taxes assessed. However, the use of
        separate tax rolls, statements and receipts
        was not required.
              Subsequent to the 1965 amendment to
         Article 2792, a county or city tax assessor
         is permitted, but not required, to use com-
         pletely physically separate assessment blanks
         in the assessment of school district taxes.
         A separate column on the same assessment
         blank may be used in assessing values for
         the different taxing units. The use of
         separate tax rolls, statements, and receipts
         is not required.
                                 Very truly yours,




                                         Assistant Attorney General
    JPP:ck                      -3721-
_ . .   .




            Honorable G. Dixon Mahon, Page 6 (C-775)


            APPROVED:
            OPINION COMMITTEE
            W. 0, Shultz, Chairman
            Gordon Cass
            Robert Flowers
            Pat Bailey
            Marietta Payne
            APPROVED FOR THE ATTORNEY GENERAL
            BY: T. B. Wright




                                         -3722-